Citation Nr: 1310775	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-21 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability. 

2.  Entitlement to service connection for a psychiatric disability on a de novo basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Philadelphia, Pennsylvania, regional office (RO) of the Department of Veterans Affairs (VA).  

A review of the record shows that entitlement to service connection for a nervous condition was denied in a February 1980 rating decision.  The Veteran did not appeal this decision, and it is final.  Entitlement to service connection for post-traumatic stress disorder (PTSD) also claimed as depression was denied in a December 2003 rating decision that was not appealed and is also final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.105(a) (2012).  However, these decisions may be reopened on the basis of new and material evidence.  38 C.F.R. § 3.156(a) (2012).  

The November 2008 rating decision denied service connection for PTSD also claimed as depression on the basis that new and material evidence had not been submitted to reopen previously denied claims.  Entitlement to service connection for depression also claimed as a bipolar disorder was considered and denied as a new and separate issue.  The Veteran's notice of disagreement states that the issue for consideration is the denial of service connection for depression on the basis of not having new and material evidence sufficient to reopen the claim.  There was no reference made to either PTSD or a bipolar disorder.  The statement of the case lists the issue as service connection for depression (bipolar disorder) and considered the Veteran's claim on a de novo basis.  A July 2010 supplemental statement of the case lists the issue as service connection for any psychiatric condition to include depression and a bipolar disorder, and also considered the Veteran's claim on a de novo basis.  

A determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claim of service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  The issues on the first page of this decision have been characterized accordingly.  

The Veteran appeared before the undersigned at a videoconference hearing in November 2012.  A transcript of this hearing is in the claims folder.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The issue of entitlement to service connection for a psychiatric disability on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1980 rating decision denied entitlement to service connection for a nervous condition on the basis that there was no current diagnosis of a disability; the Veteran did not submit a notice of disagreement with this decision within one year of notice thereof. 

2.  The most recent prior rating decision to address entitlement to service connection for a psychiatric disability the December 2003 rating decision that denied entitlement to service connection for PTSD and depression on the basis that there was no current diagnosis of PTSD; the Veteran did not submit a notice of disagreement with this decision within one year of notice thereof.

3.  Evidence received since December 2003 includes current diagnoses of PTSD, depression and a bipolar disorder. 


CONCLUSIONS OF LAW

1.  The February 1980 rating decision that denied entitlement to service connection for a nervous disorder is final.  38 U.S.C.A. § 7105, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.105(a) (2012).  

2.  Evidence received since the most recent final denial in December 2003 is new and material, and a claim for service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2012).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in September 2008 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 






New and Material

The Veteran contends that he has a psychiatric disability that was initially incurred due to active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The record shows that entitlement to service connection for a nervous condition was denied in a February 1980 rating decision.  The Veteran was notified of this decision and provided his appellate rights in a March 1980 letter.  He did not submit a notice of disagreement with this decision.  Therefore, the March 1980 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has stated that for the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

In this case, entitlement to service connection for PTSD also claimed as depression was denied in a December 2003 rating decision.  The Veteran did not submit a notice of disagreement with this decision and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  As this is the most recent final decision regarding entitlement to service connection for a psychiatric disability, the Board will examine the evidence received since that time to determine if any of it is new and material.  

The record shows that both the February 1980 and December 2003 rating decisions denied the Veteran's claim on the basis that there was no current diagnosis of an acquired psychiatric disability.  Evidence received since December 2003 includes February 2004 VA treatment records that include diagnoses of PTSD and a depressive disorder.  A May 2010 VA examination also includes a diagnosis of a bipolar disorder.  The Board finds that this evidence is both new and material.  The evidence is new in that it contains information that was not previously considered by the RO.  It is material in that the evidence purports to address the reason for the original denials, namely the lack of a current diagnosis of the claimed disability.  As the evidence is both new and material, the Veteran's claims are reopened.  

The matter of entitlement to service connection for a claimed psychiatric disability on a de novo basis will be addressed in the remand section below. 

ORDER

New and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability; to this extent only the appeal is allowed. 


REMAND

The Board notes that the Veteran's claim has been reopened in part on the basis of a 2004 diagnoses of PTSD as well as other acquired psychiatric disorders, to specifically include depression.  The Veteran provided some testimony regarding PTSD at the November 2012 hearing.  

The Court has held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board will consider service connection for a psychiatric disability for all currently diagnosed disabilities to comply with the Court's holding.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The regulation was recently amended, effective July 13, 2010, to eliminate the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The newly amended regulation provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010); 38 C.F.R. § 3.303(f)(3) (2012). 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

The record shows that the Veteran served in Vietnam.  However, his claim has never been considered under the current regulations by the RO.  As the Veteran's claim for service connection encompasses PTSD, his claim must be developed and considered under this regulation.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  All indicated tests and studies must be conducted.  The claims folder must be provided to the examiner for use in the study of this case.  After completion of the examination and review of the record, the examiner should express the following opinions:

a) Does the Veteran have a current diagnosis of PTSD?  
b) If the Veteran does have a current diagnosis of PTSD, is this diagnosis based on a stressor that is related to the Veteran's fear of hostile military or terrorist activity?  
c) If the Veteran does not have a diagnosis of PTSD, does he have a current diagnosis of a bipolar disorder?  
d) If the Veteran has a current diagnosis of a bipolar disorder, is it as likely as not that this disorder is related to or a continuation of the passive aggressive personality disorder that was diagnosed in service?  If no, please comment on the statement in the January 1972 Medical Board Report that says "what concerns the physician much more is the possibility of an early incipient schizophrenia and that continued deterioration would lead to such a state".  
If yes, then please comment on the findings and negative opinion in the May 2010 VA examination report.  
e) If it is your opinion that the Veteran does not have a current diagnosis of either PTSD or a bipolar disorder that is related to active service, does he have a current diagnosis of any other acquired psychiatric disability?  If so, please list the disability or disabilities. 
f) For each diagnosis listed in part (e), is it as likely as not that it was incurred due to active service.  

The reasons and bases for all opinions should be provided.  If the examiner finds that they are unable to provide any portion of the requested opinions without resort to speculation, please give the reasons and bases for that opinion.  Any missing evidence that would enable to examiner to provide the requested opinions should be identified.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  The Veteran's claim must then be considered on the basis of the current version of 38 C.F.R. § 3.303(f)(3) that became effective in July 2010.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The supplemental statement of the case should include the provisions of C.F.R. § 3.303(f)(3).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


